Rule 497(e) Registration No. 033-11420 1940 Act File No. 811-04993 SUPPLEMENT DATED NOVEMBER 23, 2016 TO THE CLASS I PROSPECTUS AND THE CLASS N PROSPECTUS EACH DATED APRIL 30, 2016 AND SUPPLEMENTED AUGUST 29, 2 INFORMATION DATED APRIL 30, 2, 2016 OF Nicholas Limited Edition, Inc. THIS SUPPLEMENT UPDATES THE PROSPECTUS AND STATEMENT OF ADDITIONAL INFORMATION. PLEASE READ AND KEEP IT TOGETHER WITH YOUR COPY OF THE PROSPECTUS AND STATEMENT OF ADDITIONAL INFOMARTION FOR FUTURE REFERENCE. The purpose of this supplement is to notify the shareholders of Nicholas Limited Edition, Inc. (the “Fund”) that Mr. Neal Dihora has been named co-portfolio manager of the Fund. Mr. Dihora joined Nicholas as a senior research analyst in 2015, in addition to an earlier period with the firm from 2003-2005. Before rejoining Nicholas Company in 2015, Neal was a senior equity analyst at Morningstar, covering the aerospace and defense sectors. Prior to Morningstar, Neal was a co-portfolio manager of the Wasatch Ultra Growth fund for three years starting in 2006, with a particular focus on the healthcare and retail areas. Neal earned his B.B.A. and M.S. from the University of Wisconsin at Madison and is an alumnus of the school's Applied Security Analysis Program. He has earned the right to use the CFA designation. PART A: INFORMATION REQUIRED IN THE PROSPECTUS: 1. The paragraph under the “PORTFOLIO MANAGER” heading in the SUMMARY on page 3 of the Class I prospectus is revised and restated as follows: Mr. David O. Nicholas is President, a Director and Lead Portfolio Manager of the Fund and is primarily responsible for the day-to-day management of the Fund's portfolio. Mr. Nicholas has been Portfolio Manager of the Fund since 1993. Mr. Neal Dihora has been Portfolio Manager of the Fund since November 2016. 2. The last two paragraphs of the section captioned “THE FUND'S INVESTMENT ADVISER” on page 8 of the Class I prospectus as revised on restated in the Supplement dated August 29, 2016 are replaced with the following: David O. Nicholas is the Lead Portfolio Manager of the Fund and is primarily responsible for the day-to- day management of the Fund's portfolio. He has been Portfolio Manager and primarily responsible for the day-to- day management of the portfolio of the Fund since March 1993. David O. Nicholas also serves as Portfolio Manager or Lead Portfolio Manager to other funds managed by the Adviser. Mr. Nicholas is a Chartered Financial Analyst. Neal Dihora has been Portfolio Manager of the Fund since November 2016. Mr. Dihora joined Nicholas as a senior research analyst in 2015, in addition to an earlier period with the firm from 2003 to 2005. Mr. Dihora is a Chartered Financial Analyst. The Fund's SAI provides additional information about the Portfolio Managers' compensation, other accounts managed by the Portfolio Managers, and the Portfolio Managers' ownership of securities in the Fund. 3. The paragraph under the “PORTFOLIO MANAGER” heading in the SUMMARY on page 7 of the Class N prospectus is revised and restated as follows: Mr. David O. Nicholas is President, a Director and Lead Portfolio Manager of the Fund and is primarily responsible for the day-to-day management of the Fund's portfolio. Mr. Nicholas has been Portfolio Manager of the Fund since 1993. Mr. Neal Dihora has been Portfolio Manager of the Fund since November 2016. 4. The second paragraph in the subsection “Portfolio Management” in the section captioned “THE FUND'S INVESTMENT ADVISER” on page 23 as revised on restated in the Supplement dated August 29, 2016 is replaced with the following: Portfolio Management Nicholas Limited Edition, Inc. Mr. David O. Nicholas is President, a Director and Lead Portfolio Manager of the Fund and is primarily responsible for the day-to-day management of the Fund's portfolio. He has been Portfolio Manager of the Portfolio since March 1993. Mr. Nicholas is President, Chief Executive Officer, Chief Investment Officer and a Director of the Adviser, and has been employed by the Adviser since 1986. Mr. Nicholas also serves as Portfolio Manager or Lead Portfolio Manager to other funds managed by the Adviser. Mr. Nicholas is a Chartered Financial Analyst. Neal Dihora has been Portfolio Manager of the Fund since November 2016. Mr. Dihora joined Nicholas as a senior research analyst in 2015, in addition to an earlier period with the firm from 2003- 2005. Mr. Dihora is a Chartered Financial Analyst. Part B: INFORMATION REQUIRED IN THE STATEMENT OF ADDITIONAL INFORMATION: 1. The last paragraph of the section captioned “THE FUND'S INVESTMENT ADVISER” on page 17 of the statement of additional information as revised on restated in the Supplement dated August 29, 2016 is replaced with the following: David O. Nicholas, President and Lead Portfolio Manager of the Fund, is President, Chief Executive Officer, Chief Investment Officer and a Director of the Adviser, and is a controlling person of the Adviser through his ownership of 60% of the outstanding voting securities of the Adviser which are held in trust for his benefit. David L. Johnson is Executive Vice President of the Fund and Executive Vice President of the Adviser. He is an uncle of David O. Nicholas. Lynn S. Nicholas, Senior Vice President of the Fund, is Senior Vice President of the Adviser. Lynn S. Nicholas is the sister of David O. Nicholas. Lawrence J. Pavelec, Senior Vice President and Secretary of the Fund, is Senior Vice President, Secretary and Chief Operating Officer of the Adviser. Neal Dihora, Portfolio Manager of the Fund, is a senior research analyst of the Adviser. Candace L. Lesak, Vice President of the Fund, is an employee of the Adviser. Jennifer R. Kloehn, Senior Vice President, Treasurer and Chief Compliance Officer of the Fund, is Senior Vice President, Treasurer, Chief Financial Officer and Chief Compliance Officer of the Adviser. K. Thor Lundgren, 100 E. Wisconsin Avenue, Milwaukee, Wisconsin, is a Director of the Adviser. Mr. Lundgren is a partner with the law firm of Michael Best & Friedrich LLP, Milwaukee, Wisconsin, legal counsel to the Fund and the Adviser. 2. On page 17, in the entry for Mr. David O. Nicholas in the biographical table appearing in the section captioned “MANAGEMENT – DIRECTORS AND EXECUTIVE OFFICERS OF THE CORPORATION AND PORTFOLIO MANAGER OF THE FUND” is deleted in its entirety and replaced with the following entry and an entry has been added for Mr. Neal Dihora. The pertinent information in these two entries is as of November 23, 2016. Other Number of Directorships Term of Portfolios Held by Office and in Fund Director Positions Length of Complex during the Held With Time Principal Occupations Overseen Past Five Name and Age Fund Served during Past Five Years by Director Years INTERESTED DIRECTOR David O. Nicholas, 55 President, (1), 12 years President, Chief Executive 3 None Director Officer (since August 2016), and Lead Chief Investment Officer Portfolio and Director, Nicholas Manager Company, Inc., the Adviser to the Fund and employed by the Adviser since 1986. He has been Lead Portfolio Manager or Portfolio Manager for, and primarily responsible for the day-to- day management of the portfolios of the Fund and Nicholas II, Inc. since March 1993 and Portfolio Manager of Nicholas Equity Income Fund, Inc. and Lead Portfolio Manager of Nicholas Fund, Inc. since August 2016. He served as Associate Portfolio Manager of Nicholas Fund, Inc. from April 2011 to August 2016. He is a Chartered Financial Analyst. OFFICERS Neal Dihora, 40 Portfolio Annual, Portfolio Manager (since N/A N/A Manager Since November 2016) of the November Fund and employed by 2016 Nicholas Company, Inc. since June 2015, in addition to an earlier period with the firm from 2003 to 2005. He was a Senior Equity Analyst for Morningstar from July 2010 to May 2015. He is a Chartered Financial Analyst. (1) Until duly elected or re-elected at a subsequent annual meeting of the Fund.
